Per Curiam.

The record establishes that respondent has been, guilty of unprofessional conduct in soliciting business through advertisements, in participating and aiding in the procurement of an illegal Mexican divorce and in acquiescing in the improper desire of a client to conceal from his wife the pendency of the Mexican divorce proceeding. It- is unethical for a lawyer to participate and aid in the procurement of Mexican divorces illegal for New York residents (Opinions of Professional Ethics Committee of the American Bar Association, opinion No. 248, Dec. 19,1942; 29 Amer. Bar Assn. J. 239).
The respondent should be suspended for a period of three months, with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Peck, P. J., Glennon, Dore, Cohn and Callahan, JJ., concur.
Respondent suspended for three months.